Per Curiam,'
The facts in this case are, in most respects, similar to those in Mary A. Sneathen’s Estate, ante, p. 45, in which an opinion had just been filed. It was a joint appeal but upon motion, as in the former case, judgment of non pros, was entered as to all of the appellants, except Frank F. Sneathen.
The facts in regard to the sale of the property under proceedings in partition are practically the same as those recited in Mary A. Sneathen’s Estate, supra, except that in this case it was alleged, and the court has found, that there was a public announcement at the sale that all municipal liens would be paid out of the proceeds. We regard this fact as conclusive of the matter in controversy for the reasons stated by the auditing judge in his opinion in Mary A. Sneathen’s Estate, to which he refers.
The decree of the orphans’ court is affirmed and the appeal dismissed at the cost of the appellant.